         Case 3:14-cr-00175-WHA Document 1057 Filed 04/25/19 Page 1 of 6




 1   JENNER & BLOCK LLP
        Reid J. Schar (pro hac vice)
 2      RSchar@jenner.com
 3      353 N. Clark Street
        Chicago, IL 60654-3456
 4   Telephone: +1 312 222 9350
     Facsimile: +1 312 527 0484
 5
     CLARENCE DYER & COHEN LLP
 6      Kate Dyer (Bar No. 171891)
        kdyer@clarencedyer.com
 7
        899 Ellis Street
 8      San Francisco, CA 94109-7807
     Telephone: +1 415 749 1800
 9   Facsimile: +1 415 749 1694
10   CRAVATH, SWAINE & MOORE LLP
        Kevin J. Orsini (pro hac vice)
11      korsini@cravath.com
12      825 8th Avenue
        New York, NY 10019
13   Telephone: +1 212 474 1000
     Facsimile: +1 212 474 3700
14
     Attorneys for Defendant PACIFIC GAS AND ELECTRIC
15
     COMPANY
16
                                 UNITED STATES DISTRICT COURT
17                              NORTHERN DISTRICT OF CALIFORNIA
                                    SAN FRANCISCO DIVISION
18

19
     UNITED STATES OF AMERICA,                      Case No. 14-CR-00175-WHA
20
                                  Plaintiff,        MEMORANDUM RE SECOND
21
                                                    AMENDMENT TO PACIFIC GAS
22                                                  AND ELECTRIC COMPANY’S
            v.                                      (U 39 E) WILDFIRE MITIGATION
23                                                  PLAN
     PACIFIC GAS AND ELECTRIC COMPANY,
24
                                  Defendant.
25

26

27

28      MEMORANDUM RE SECOND AMENDMENT TO PACIFIC GAS AND ELECTRIC COMPANY’S (U 39 E)
                                WILDFIRE MITIGATION PLAN
                                 Case No. 14-CR-00175-WHA
         Case 3:14-cr-00175-WHA Document 1057 Filed 04/25/19 Page 2 of 6




 1          Defendant Pacific Gas and Electric Company (“PG&E”) respectfully submits this

 2   memorandum to notify the Court of its filing of a Second Amendment to its Wildfire Safety Plan

 3   (the “Second Amendment”), originally filed February 6, 2019, corrected February 12, 2019, and

 4   amended February 14, 2019 (the “Plan”). PG&E’s Second Amendment, which was filed with the

 5   California Public Utilities Commission (“CPUC”) today, seeks to amend certain targets whose

 6   completion dates are at risk due to external factors beyond PG&E’s control; modify certain targets to

 7   allow for improvements to the original Plan based on lessons learned; and clarify certain descriptions

 8   of programs in the Plan to avoid misinterpretation of meaning and scope. In addition, PG&E is

 9   notifying the CPUC of expected cost increases in certain programs and correcting minor errors in

10   Attachment E to the Plan. Attached as Exhibit A to this filing is a chart summarizing PG&E’s

11   proposed changes to the Plan targets. Attached as Exhibit B to this filing is PG&E’s Second

12   Amendment, filed with the CPUC on April 25, 2019, which describes each proposed change in detail

13   along with the basis for each change.

14          PG&E’s Plan provides considerable detail about what PG&E proposes to do in 2019 in

15   advance of the wildfire season, during the wildfire season, and in subsequent years to continue to

16   reduce the risk of wildfires. To accomplish this objective, PG&E proposed in its Plan specific

17   targets that were tangible, quantifiable, and auditable, reflecting substantial increases of work over

18   prior years. In developing the Plan, PG&E recognized that there were significant execution risks,

19   arising from sources both external and internal to PG&E, to accomplishing the expanded and

20   accelerated scope of planned work. These challenges, outlined in Table 9 of the Plan, include

21   inclement weather, the availability of equipment, materials, and qualified personnel, and

22   legal/regulatory issues (e.g., objections from property owners or governmental agencies, and

23   environmental permitting requirements), which could impact the timing and scope of the programs

24   proposed in the Plan.

25          As PG&E implements these goals, challenges persist. For example, both the Wildfire Safety

26   Inspection Program (“WSIP”) inspections and Enhanced Vegetation Management (“EVM”) program

27   apply heightened criteria compared to historical routine work. As a result, PG&E is identifying

28                                            1
        MEMORANDUM RE SECOND AMENDMENT TO PACIFIC GAS AND ELECTRIC COMPANY’S (U 39 E)
                                WILDFIRE MITIGATION PLAN
                                 Case No. 14-CR-00175-WHA
         Case 3:14-cr-00175-WHA Document 1057 Filed 04/25/19 Page 3 of 6




 1   greater numbers of necessary actions, which require additional resources. PG&E has hired and will

 2   continue to hire the qualified resources necessary to complete this work safely and with a high

 3   standard of quality, and PG&E will continue to assess the needs of these new programs as PG&E

 4   learns through executing the Plan. Despite PG&E’s best efforts, several external execution risks

 5   over which PG&E has no control threaten PG&E’s ability to strictly comply with certain of its

 6   original targets. These external factors, the delays associated with them, and PG&E’s proposed

 7   amendments to account for the delays include:

 8
                    (1) The unusually long federal shutdown, which according to the FAA
 9                  will delay issuance of certifications for fire suppression helicopters
10                  that PG&E applied for in 2018 to approximately six weeks past the
                    Plan’s May 2019 target date, at the earliest. PG&E proposes to amend
11                  the date by which it will put these fire suppression helicopters into
                    operation to be “as soon as feasible after receipt of the necessary FAA
12                  certification”. (See Second Amendment to Pacific Gas and Electric
                    Company’s (U 39 E) Wildfire Mitigation Plan, dated April 25, 2019
13
                    (“CPUC Submission”), attached hereto as Exhibit B, at 8.)
14
                    (2) Unusually wet weather over the 2018-2019 winter, which has made
15                  certain transmission and distribution structures inaccessible and
                    hindered drone inspections that are a part of PG&E’s WSIP. A
16                  number of WSIP transmission and distribution inspections also have
                    been delayed due to property owner objections and governmental
17                  permitting or environmental requirements. Notwithstanding these
18                  access limitations, PG&E will strive to perform at least one of the
                    following types of inspections by May 1, 2019 on each of the
19                  structures that are inaccessible, as conditions permit: visual ground,
                    visual climbing, drone imagery or helicopter imagery. However,
20                  PG&E proposes to amend its targets to provide that for specific
                    locations where these external factors do not permit completion of
21                  inspections by the target date, they may be completed “as soon
22                  thereafter as is feasible in light of weather conditions and other
                    external factors”. (Id. at 9-12.)
23
                    (3) Similarly, completing all of the priority “B” WSIP repair work
24                  PG&E targeted for completion by May 31, 2019 (transmission and
                    substation) and June 30, 2019 (distribution) may be delayed beyond
25                  the current completion dates due to inspections that were delayed
26                  because of external factors described above, property owner
                    objections, governmental permit requirements or environmental
27                  regulations including local tree protection ordinances and other

28                                            2
        MEMORANDUM RE SECOND AMENDMENT TO PACIFIC GAS AND ELECTRIC COMPANY’S (U 39 E)
                                WILDFIRE MITIGATION PLAN
                                 Case No. 14-CR-00175-WHA
         Case 3:14-cr-00175-WHA Document 1057 Filed 04/25/19 Page 4 of 6



                       environmental regulations.1 Although local land use restrictions do
 1                     not apply to CPUC-regulated work by investor-owned utilities, private
 2                     citizens nonetheless frequently protest the work. PG&E proposes to
                       amend its targets to provide that for specific locations where these
 3                     external factors do not permit completion of corrective actions by the
                       target date, they may be completed “as soon thereafter as is feasible in
 4                     light of weather conditions and other external factors”. (Id. at 13-15.)
 5                     (4) The same weather-related conditions and government permit
 6                     requirements impeding WSIP inspections are hindering PG&E crews
                       from accessing and SCADA enabling approximately five line
 7                     reclosers. PG&E proposes to amend its targets to provide that for
                       specific locations where these external factors do not permit PG&E
 8                     crews to SCADA-enable line reclosers, this may be done “as soon
                       thereafter as is feasible in light of weather conditions and other
 9                     external factors”. (Id. at 15-16.)
10

11              PG&E is working diligently to overcome these external challenges to avoid delays. PG&E’s

12   land and environmental management, external affairs, and customer care teams are working closely

13   with PG&E’s work execution teams to reduce potential delays caused by property owners,

14   governmental agencies, and environmental permitting requirements. PG&E will also seek assistance

15   from the Federal Monitor to address these challenges, where necessary. PG&E is nevertheless

16   seeking to amend the targets before the CPUC approves a final version of the Plan in recognition

17   that external factors may prevent full completion by the original target dates despite PG&E’s best

18   efforts.

19              In addition to these changes, PG&E proposes to modify the Plan to accommodate

20   improvements to certain of the enhanced wildfire mitigation measures included in the Plan. First,

21   after beginning construction of its first pilot Resilience Zone—an area that can be energized by an

22   alternative power supply during a Public Safety Power Shutoff (“PSPS”)—PG&E made

23   improvements to the design to maximize risk reduction. These design changes require PG&E to

24   obtain additional land rights, which may delay the completion of construction of the Resilience

25   Zone. (Id. at 16-17.) Second, PG&E found that certain subjective criteria in its EVM program made

26   1
      PG&E expects to complete all priority “A” (highest priority) tags on the timeline outlined in the
27   current Plan.

28                                             3
         MEMORANDUM RE SECOND AMENDMENT TO PACIFIC GAS AND ELECTRIC COMPANY’S (U 39 E)
                                 WILDFIRE MITIGATION PLAN
                                  Case No. 14-CR-00175-WHA
         Case 3:14-cr-00175-WHA Document 1057 Filed 04/25/19 Page 5 of 6




 1   Quality Assurance (“QA”) audits difficult where professional judgments differ. PG&E has modified

 2   the EVM program to apply objective criteria to eliminate these differences and proposes to modify

 3   the Plan’s QA audit target to focus on the existing requirement of performing QA audits of 100% of

 4   the EVM work and reworking of any trees that were missed or incorrectly worked. (Id. at 17-19.)

 5          PG&E also seeks to clarify certain targets to avoid misinterpretation of the scope or meaning

 6   of the language in the Plan. First, PG&E proposes to amend the description of its vegetation

 7   management patrols to avoid implying that it will document its inspection of each of the more than

 8   100 million trees with a potential strike path to an overhead line. While all trees that require work

 9   will be documented, memorializing the inspection of each tree would significantly and unnecessarily

10   delay the inspection process. (Id. at 19.) Second, PG&E proposes to amend its description of its re-

11   energization of lines following a PSPS to clarify that PG&E will patrol all lines in areas identified as

12   meeting the PSPS de-energization criteria. PG&E will exercise operational judgment consistent

13   with standard utility industry practices to determine whether safety requires patrolling lines in areas

14   not affected by the extreme weather and fire danger conditions necessitating de-energization, but

15   were shut off only because of the interconnected nature of the grid. (Id. at 20-21.) Finally, PG&E is

16   notifying the CPUC of expected cost increases in two programs and correcting minor errors in

17   Attachment E to the Plan, which provides cost estimates for the programs in the Plan. (Id. at 21-22.)

18

19

20

21

22

23

24

25

26

27

28                                            4
        MEMORANDUM RE SECOND AMENDMENT TO PACIFIC GAS AND ELECTRIC COMPANY’S (U 39 E)
                                WILDFIRE MITIGATION PLAN
                                 Case No. 14-CR-00175-WHA
       Case 3:14-cr-00175-WHA Document 1057 Filed 04/25/19 Page 6 of 6



                                                     Respectfully Submitted,
 1

 2   Dated: April 25, 2019                           JENNER & BLOCK LLP

 3

 4                                                By:    /s/ Reid J. Schar
                                                        Reid J. Schar (pro hac vice)
 5

 6                                                   CRAVATH, SWAINE & MOORE LLP

 7

 8                                                By:    /s/ Kevin J. Orsini
                                                        Kevin J. Orsini (pro hac vice)
 9

10
                                                     CLARENCE DYER & COHEN LLP
11

12                                                By:    /s/ Kate Dyer
                                                        Kate Dyer (Bar No. 171891)
13

14
                                                  Attorneys for Defendant PACIFIC GAS
15                                                AND ELECTRIC COMPANY
16

17

18

19

20

21

22

23

24

25

26

27

28                                           5
       MEMORANDUM RE SECOND AMENDMENT TO PACIFIC GAS AND ELECTRIC COMPANY’S (U 39 E)
                               WILDFIRE MITIGATION PLAN
                                Case No. 14-CR-00175-WHA
